Determination of respondent Superintendent of Insurance, dated May 9, 1972, finding petitioner to Lave violated section 27 of the Insurance Law and directing payment of a fine of $500, unanimously modified, in the exercise of discretion, to reduce the' fine to $100, and otherwise confirmed, without costs and without disbursements. The record justifies the finding of petitioner’s noncompliance with the new procedures required by the statute but does not persuade us that such failure to comply timely and precisely occurred by reason of bad faith. It appears rather that petitioner dragged its feet in compliance, protesting overmuch and overlong the difficulties attendant upon strict adherence to the new requirements that certain information be . furnished. The fact that other insurance companies were let off with no more than a warning is not an indication of an arbitrary exercise of discretion. However, in the circumstances found here, we are of opinion that no more than a token fine should have been levied against petitioner. Concur — Stevens, P. J., Markewich, Nunez, Kupferman and Tilzer, JJ.